Detailed Action
1. This Office Action is submitted in response to the After Final 2.0/Amendment filed 11-30-2021, wherein claims 1, 3, 5, 6, 9, 13, 15 and 17 have been amended. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Examiners Amendment
2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given electronically via e-mail from Akihiro Yamazaki on 12-15-2021. The changes made below have underlined text indicating insertions, and strike through and/or double-bracketed text indicating deletions. .
The Claims are amended as follows;
-- Claim 1 (currently amended):  A spectrum calculation processing device, comprising:
a spectrum acquirer that acquires a plurality of mass spectrums obtained by ion trap mass spectrometry with respect to a same sample;
a specific physical quantity calculator that calculates a physical quantity reflecting an amount of ions as a specific physical quantity with respect to each of the plurality of mass spectrums acquired by the spectrum acquirer;
a spectrum sorter that sorts the plurality of mass spectrums in order of the specific physical quantity calculated with respect to each mass spectrum;

a spectrum selector that selects a plurality of mass spectrums each having an integral charge quantity in a designated range or a total height of at least one peak in the designated range from the plurality of mass spectrums displayed on the display by the first display controller;
a spectrum integrator that integrates the plurality of mass spectrums each having the integral charge quantity or total height of at least one peak in the designated range and selected by the spectrum selector; and
a second display controller that allows the display to display ,
wherein the specific physical quantity includes an integral charge quantity in a specific mass-to-charge ratio range with respect to each of the mass spectrums acquired by the spectrum acquirer or a total height of at least one peak in the specific mass-to-charge ratio range with respect to each of the mass spectrums acquired by the spectrum acquirer. --

-- Claim 5 (currently amended):  A spectrum calculation processing method, including:
acquiring a plurality of mass spectrums obtained by ion trap mass spectrometry with respect to a same sample;
calculating a physical quantity that reflects an amount of ions as a specific physical quantity with respect to each of the plurality of mass spectrums acquired with respect to the same sample;

allowing a display to display 
selecting a plurality of mass spectrums each having an integral charge quantity or a total height of at least one peak in the designated range from the plurality of mass spectrums displayed on the display;
integrating the plurality of mass spectrums each having the integral charge quantity or total height of at least one peak in the designated range and selected in the designated range; and
allowing the display to display ,
wherein the specific physical quantity includes an integral charge quantity in a specific mass-to-charge ratio range with respect to each of the mass spectrums acquired by the spectrum acquirer or a total height of at least one peak in the specific mass-to-charge ratio range with respect to each of the mass spectrums acquired by the spectrum acquirer. --

-- Claim 6 (currently amended):  A non-transitory computer readable medium storing a spectrum calculation processing program, the spectrum calculation processing program causing a computer to execute:
a process of acquiring a plurality of mass spectrums obtained by ion trap mass spectrometry with respect to a same sample;

a process of sorting the plurality of mass spectrums in order of the specific physical quantity calculated with respect to each mass spectrum;
a process of allowing a display to display 
a process of selecting a plurality of mass spectrums each having an integral charge quantity in a designated range or a total height of at least one peak in the designated range from the plurality of mass spectrums displayed on the display;
a process of integrating the plurality of mass spectrums each having the integral charge quantity or total height of at least one peak in the designated range and selected in the designated range; and
a process of allowing the display to display ,
wherein the specific physical quantity includes an integral charge quantity in a specific mass-to-charge ratio range with respect to each of the mass spectrums acquired by the spectrum acquirer or a total height of at least one peak in the specific mass-to-charge ratio range with respect to each of the mass spectrums acquired by the spectrum acquirer. --




circuitry configured to acquire a plurality of mass spectrums obtained by ion trap mass spectrometry with respect to a same sample, calculate a physical quantity reflecting an amount of ions as a specific physical quantity with respect to each of the plurality of mass spectrums acquired by the circuitry, sort the plurality of mass spectrums in order of the specific physical quantity calculated with respect to each mass spectrum, allow the display to display each having an integral charge quantity in a designated range or a total height of at least one peak in the designated range from the plurality of mass spectrums displayed on the display by the circuitry, integrate the plurality of mass spectrums each having the integral charge quantity or total height of at least one peak in the designated range and selected by the circuitry, and allow the display to display 
wherein the specific physical quantity includes an integral charge quantity in a specific mass-to-charge ratio range with respect to each of the mass spectrums acquired by the spectrum acquirer or a total height of at least one peak in the specific mass-to-charge ratio range with respect to each of the mass spectrums acquired by the spectrum acquirer.  --


Allowable Subject Matter
3. Claims 1-20 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
4. The prior art teaches a spectrum calculation processing device and a non-transitory computer readable medium that, stores a spectrum calculation processing program, and causes a computer to execute a spectrum calculation processing method that includes; a spectrum acquirer for acquiring a plurality of mass spectrums obtained by an ion trap mass spectrometer; a specific physical quantity calculator that calculates an amount of ions in the form of  a peak height (the specific physical quantity) with respect to each of the plurality of mass spectrums acquired by the spectrum acquirer; a spectrum sorter that sorts the plurality of mass spectrums; a display controller for displaying the plurality of mass spectrums sorted by the spectrum sorter; a spectrum selector that selects a plurality of mass spectrums, and a spectrum integrator that integrates the plurality of mass spectrums. See; for example, USPN 8,073,635; USPN 6,909,981 and USPN 10,788,469.
However, the prior art fails to disclose the spectrum calculation processing device described above, wherein the spectrum sorter, sorts the plurality of mass spectrums in order of the peak height (the specific physical quantity) calculated with respect to each mass spectrum, and displays the plurality of mass spectrums sorted by the spectrum sorter, and then spectrum selector is used to select a plurality of mass spectrums from among those displayed on the display that, have a peak height (the specific physical quantity) in a designated range, and finally a spectrum integrator is used to integrate the plurality of mass spectrums selected by the spectrum selector.    
Also, there is no motivation to combine any prior art references to obtain the now claimed invention. 

6. Claims 2-4, 7-12 and 14-20 are allowed by virtue of their dependency upon allowed claims 1, 5, 6 and 13. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   






        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
December 15, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881